DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application filed on 3/11/2021.
Claims 1-20 are currently pending and have been examined.
International Priority 
	The ADS filed 3/11/2021 properly claims priority to JP 2020073587 (filed 4/16/2020).  All claims as presently drafted are supported by JP 2020073587; therefore, all claims as presently drafted are granted an effective filing date of 4/16/2020.
Information Disclosure Statement
	All references listed in the IDS documents dated 3/11/2021 and 2/22/2022 have been considered.
Specification
The disclosure is objected to because of the following informality:  In Paragraph 0064, “the communication IF 33” should read “the communication IF 33a.”  Appropriate correction is required.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "2," “5,” and "6” have been used to designate a server, a sensor, and a detection sensor respectively in Fig. 1, yet have also been used to designate a terminal device in Fig. 3 (ie: as part of RC “30 (2, 3, 5, 6).”  Of the cited RCs “2, 3, 5, 6,” only RC 3 is used to designate a terminal device (in Fig. 1) consistently with its use in Fig. 3.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “S8” has been used to designate both receiving vehicle selection/confirmation (Figs. 4 and 10) as well as updating company vehicle database (Fig. 10).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
Claim 1 contains the following verbiage:  “providing, in a case where a private vehicle selected in selecting the company vehicle in response to the rental request is rented out as the company vehicle, to a requestor who has sent the rental request, availability information that enables the requestor to use the selected private vehicle.”  This limitation is a contingent limitation of a method claim (see MPEP 2111.04), and as such is not considered limiting.  For the purposes of this examination, this limitation will be treated as if it was limiting.  
Claim 9 contains the following verbiage:  “wherein the information processing apparatus is configured to provide, in a case where the private vehicle selected in selecting the company vehicle, in response to the rental request, is rented out as the company vehicle, information indicating that the selected private vehicle is rented out to the employee who owns the selected private vehicle.”  This limitation is a contingent limitation of a method claim (see MPEP 2111.04), and as such is not considered limiting.  For the purposes of this examination, this limitation will be treated as if it was limiting.  
In Claim 10, the limitation of “provide, in a case where information indicating that the private vehicle rented out as the company vehicle will be returned is acquired by a predetermined time before the employee, who owns the private vehicle rented out as the company vehicle, leaves work, the information indicating the return to the employee who owns the private vehicle” may be interpreted in a number of ways due to various possible interplays between subjects and verbs.  In light of the specification (at least Paragraphs 0024 and 0112) and Claim 20, this limitation is interpreted as “provide, in a case where information is acquired indicating that the private vehicle rented out as the company vehicle will be returned by a predetermined time before the employee, who owns the private vehicle rented out as the company vehicle, leaves work, the information indicating the return to the employee who owns the private vehicle” for the purpose of this examination.  Examiner additionally notes that this interpretation (as per the drafting of Claim 20) avoids potential contingent limitation issues inherent in the current drafting of Claim 10 (ie: as interpreted, Claim 10 contains two contingent limitations which, between them, encompass the entire range of possibility, and as such are considered limiting).  
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  “[a]n information processing method executed by an information processing apparatus” and “an information processing apparatus configured to…” of Claims 1 and 16 respectively.  Note that the term “information processing apparatus” is interpreted as a generic placeholder based on the specific definition for this term given in Paragraph 0053 of the specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Particularly, this term is interpreted in light of Paragraph 0056 and Fig. 1 of the original disclosure.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In Claims 9-10, the term “the employee” lacks antecedent basis, as only the collective “employees” are previously disclosed in the claim string and no singular employee is previously singled out.  For the purposes of this examination, the first instance of “the employee” in each of Claims 9-10 will be interpreted as “an employee.”
Claim Rejections – 35 USC § 101
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
Regarding Claims 1 and 11, the limitations of acquiring a rental request for a company vehicle used for a business operation of a company; selecting the company vehicle, in response to the rental request, from among private vehicles that are used by employees of the company when going to work and are available as the company vehicle; and providing, in a case where a private vehicle selected in selecting the company vehicle in response to the rental request is rented out as the company vehicle, to a requestor who has sent the rental request, availability information that enables the requestor to use the selected private vehicle, as drafted, are processes that, under their broadest reasonable interpretations, cover certain methods of organizing human activity.  For example, each of these limitations fall at least within the enumerated categories of commercial or legal interactions and/or managing personal behavior or relationships or interactions between people.
Additionally, the limitation of selecting the company vehicle, in response to the rental request, from among private vehicles that are used by employees of the company when going to work and are available as the company vehicle, as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes.  For example, these limitations recite activity comprising observations, evaluations, judgments, and opinions.  
If a claim limitation, under its broadest reasonable interpretation, covers fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships, or managing interactions between people, it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind or with the aid of pen and paper but for recitation of generic computer components, it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
	The judicial exception is not integrated into a practical application.  In particular, the claim recites the additional elements of an information processing apparatus and private vehicles.  An information processing apparatus amounts to no more than mere instructions to apply a judicial exception (see MPEP 2106.05(f)).  Private vehicles amount to no more than generally linking the use of a judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not, individually or in combination, impose any meaningful limits on practicing the abstract ideas.  The claims are therefore directed to an abstract idea.
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the judicial exception into a practical application, the additional elements amount to no more than mere instructions to apply a judicial exception, and generally linking the use of a judicial exception to a particular technological environment or field of use.  These cannot provide an inventive concept.  The claims are not patent eligible.  
Regarding Claim 16, the limitations of acquire a rental request for a company vehicle used for a business operation of a company; select the company vehicle, in response to the rental request, from among private vehicles that are used by employees of the company when going to work and are available as the company vehicle; and provide, in a case where a private vehicle selected in selecting the company vehicle in response to the rental request is rented out as the company vehicle, to a requestor who has sent the rental request, availability information that enables the requestor to use the selected private vehicle, as drafted, are processes that, under their broadest reasonable interpretations, cover certain methods of organizing human activity.  For example, each of these limitations fall at least within the enumerated categories of commercial or legal interactions and/or managing personal behavior or relationships or interactions between people.
Additionally, the limitation of select the company vehicle, in response to the rental request, from among private vehicles that are used by employees of the company when going to work and are available as the company vehicle, as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes.  For example, these limitations recite activity comprising observations, evaluations, judgments, and opinions.  
If a claim limitation, under its broadest reasonable interpretation, covers fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships, or managing interactions between people, it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind or with the aid of pen and paper but for recitation of generic computer components, it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
	The judicial exception is not integrated into a practical application.  In particular, the claim recites the additional elements of an information processing apparatus, private vehicles, and a portable terminal that is configured to receive the availability information via a network, owned by the requestor who has sent the rental request.  An information processing apparatus and a portable terminal that is configured to receive the availability information via a network, owned by the requestor who has sent the rental request amount to no more than mere instructions to apply a judicial exception (see MPEP 2106.05(f)).  Private vehicles amount to no more than generally linking the use of a judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not, individually or in combination, impose any meaningful limits on practicing the abstract ideas.  The claims are therefore directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the judicial exception into a practical application, the additional elements amount to no more than mere instructions to apply a judicial exception, and generally linking the use of a judicial exception to a particular technological environment or field of use.  These cannot provide an inventive concept.  The claims are not patent eligible.  
Claims 2-10, 12-15, and 17-20, describing various additional limitations to the method of Claim 1, the product of Claim 11, and the system of Claim 16 respectively, amount to substantially the same unintegrated abstract idea as Claims 1, 11, and 16 (upon which these claims depend, directly or indirectly) and are rejected for substantially the same reasons.  
Claims 2 and 12 disclose wherein the information processing apparatus is configured to select the company vehicle, in response to the rental request, from among the private vehicles that are used by the employees of the company when going to work and are parked in a parking space for the private vehicles, that are available as the company vehicle (an abstract idea in the form of a certain method of organizing human activity and mental process), which does not integrate the claims into a practical application.
Claims 3 and 13 disclose wherein the information processing apparatus is configured to select the company vehicle, in response to the rental request, from among the private vehicles parked in the parking space, that are specified based on an output from a sensor provided in the parking space (an abstract idea in the form of a certain method of organizing human activity and mental process), which does not integrate the claims into a practical application.
Claims 4 and 14 disclose wherein the information processing apparatus is configured to select, in selecting the company vehicle in response to the rental request, the private vehicle that matches at least one of a kind of a vehicle, seating capacity, a color and a kind of a power source that are desired by the requestor who has sent the rental request and are included in the rental request (an abstract idea in the form of a certain method of organizing human activity and mental process), which does not integrate the claims into a practical application.
Claims 5 and 15 disclose wherein the information processing apparatus is configured to select, in selecting the company vehicle in response to the rental request, the private vehicles that are available as the company vehicle and is owned by an employee who leaves work at a time later than a scheduled return time of the company vehicle, the scheduled return time being included in the rental request (an abstract idea in the form of a certain method of organizing human activity and mental process), which does not integrate the claims into a practical application.
Claim 6 discloses wherein the information processing apparatus is configured to transmit the availability information to a portable terminal owned by the requestor who has sent the rental request (an abstract idea in the form of a certain method of organizing human activity), which does not integrate the claim into a practical application.
Claims 7 and 17 disclose wherein the information processing apparatus is configured to transmit the availability information to the portable terminal different from a terminal used for sending the rental request (an abstract idea in the form of a certain method of organizing human activity), which does not integrate the claims into a practical application.
Claims 8 and 18 disclose wherein the availability information includes information for activating the portable terminal as an electronic key of the private vehicle rented out as the company vehicle (merely narrowing the field of use), which does not integrate the claims into a practical application.
Claims 9 and 19 disclose wherein the information processing apparatus is configured to provide, in a case where the private vehicle selected in selecting the company vehicle, in response to the rental request, is rented out as the company vehicle, information indicating that the selected private vehicle is rented out to the employee who owns the selected private vehicle (an abstract idea in the form of a certain method of organizing human activity), which does not integrate the claims into a practical application.
Claims 10 and 20 disclose wherein the information processing apparatus is configured to provide, in a case where information indicating that the private vehicle rented out as the company vehicle will be returned is acquired by a predetermined time before the employee, who owns the private vehicle rented out as the company vehicle, leaves work, the information indicating the return to the employee who owns the private vehicle (an abstract idea in the form of a certain method of organizing human activity), and in a case where the information is not acquired, information indicating that the return will or may be delayed to the employee who owns the private vehicle (an abstract idea in the form of a certain method of organizing human activity), which do not integrate the claims into a practical application.


Claim Rejections – 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 6, 8-9, 11, 14, 16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jameel et al (PGPub 20130325521) (hereafter, “Jameel”) in view of Tsuchida (JP 2021039593) (hereafter, “Tsuchida”).
Regarding Claims 1 and 11, Jameel discloses:
An information processing apparatus/at least one processor (¶ 0160; Fig. 9; integrated circuit (processor)); 
selecting the company vehicle, in response to the rental request, from among private vehicles that are used by employees of the company when going to work and are available as the company vehicle (Abstract; ¶ 0069, 0097, 0101, 0106; Fig. 4; rental of vehicles owned by different owners (i.e.: a peer to peer vehicle network); a determination is made as to whether one or more vehicles are available for rent in response to an inquiry; information specifying a selection of a particular vehicle may be received); and
providing, in a case where a private vehicle selected in selecting the company vehicle in response to the rental request is rented out as the company vehicle, to a requestor who has sent the rental request, availability information that enables the requestor to use the selected private vehicle (¶ 0012, 0097, 0107-0108, 0115, 0121, 0123, 0125; Fig. 4; upon reservation of the vehicle, notification may be sent to the driver; locks may be operated to give an operator keyless entry).  
Jameel additionally discloses acquiring a rental request for a company vehicle (¶ 0010, 0049, 0066-0068, 0097; Fig. 4; receive vehicle rental inquiry; an owner may specify that a driver must belong to a same organization as the owner; this organization may be an employer).  Jameel does not explicitly disclose but Tsuchida does disclose wherein the company vehicle is used for a business operation of a company (¶ 0012,0067; determining a use category of the car sharing use reservation; the operation is a business operation).  
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the rental vehicle business use of Tsuchida with the private vehicle reservation system of Jameel because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Tsuchida are applicable to the base device (Jameel), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
	Regarding Claim 16, Jameel discloses:
An information processing apparatus (¶ 0160; Fig. 9; integrated circuit (processor)); 
select the company vehicle, in response to the rental request, from among private vehicles that are used by employees of the company when going to work and are available as the company vehicle (Abstract; ¶ 0069, 0097, 0101, 0106; Fig. 4; rental of vehicles owned by different owners (i.e.: a peer to peer vehicle network); a determination is made as to whether one or more vehicles are available for rent in response to an inquiry; information specifying a selection of a particular vehicle may be received);
provide, in a case where a private vehicle selected in selecting the company vehicle in response to the rental request is rented out as the company vehicle, to a requestor who has sent the rental request, availability information that enables the requestor to use the selected private vehicle (¶ 0012, 0097, 0107-0108, 0115, 0121, 0123, 0125; Fig. 4; upon reservation of the vehicle, notification may be sent to the driver; locks may be operated to give an operator keyless entry); and 
a portable terminal that is configured to receive the availability information via a network, owned by the requestor who has sent the rental request (¶ 0012, 0035-0037, 0097, 0107-0108, 0115, 0121, 0123, 0125; Figs. 1, 4; upon reservation of the vehicle, notification may be sent to the driver; locks may be operated to give an operator keyless entry).  
Jameel additionally discloses acquire a rental request for a company vehicle (¶ 0010, 0049, 0066-0068, 0097; Fig. 4; receive vehicle rental inquiry; an owner may specify that a driver must belong to a same organization as the owner; this organization may be an employer).  Jameel does not explicitly disclose but Tsuchida does disclose wherein the company vehicle is used for a business operation of a company (¶ 0012,0067; determining a use category of the car sharing use reservation; the operation is a business operation).
	The rationale to combine remains the same as for Claim 1.
Regarding Claims 4 and 14, Jameel in view of Tsuchida discloses the limitations of Claims 1 and 11.  Jameel additionally discloses wherein the information processing apparatus is configured to select, in selecting the company vehicle in response to the rental request, the private vehicle that matches at least one of a kind of a vehicle, seating capacity, a color and a kind of a power source that are desired by the requestor who has sent the rental request and are included in the rental request (¶ 0066-0069; prospective driver making the vehicle rental inquiry may specify that an automatic transmission is required; a determination is made as to whether one or more vehicles are available for rent in response to an inquiry; this determination may be based on one or more rental specifications of a prospective ddriver).
Regarding Claims 6 and 16, Jameel in view of Tsuchida discloses the limitations of Claims 1 and 11.  Jameel additionally discloses wherein the information processing apparatus is configured to transmit the availability information to a portable terminal owned by the requestor who has sent the rental request (¶ 0012, 0035-0037, 0097, 0107-0108, 0115, 0121, 0123, 0125; Figs. 1, 4; upon reservation of the vehicle, notification may be sent to the driver; locks may be operated to give an operator keyless entry).
Regarding Claims 8 and 18, Jameel in view of Tsuchida discloses the limitations of Claims 6 and 16.  Jameel additionally discloses wherein the availability information includes information for activating the portable terminal as an electronic key of the private vehicle rented out as the company vehicle (¶ 0121-0122, 0125; a vehicle can be unlocked via user computing device 120; vehicle may be unlocked solely based on information contained in a portable device; a user smartphone may be programmed with downloaded reservation data to provide for its authenticity).  
Regarding Claims 9 and 19, Jameel in view of Tsuchida discloses the limitations of Claims 1 and 11.  Jameel additionally discloses wherein the information processing apparatus is configured to provide, in a case where the private vehicle selected in selecting the company vehicle, in response to the rental request, is rented out as the company vehicle, information indicating that the selected private vehicle is rented out to the employee who owns the selected private vehicle (¶ 0108; upon reservation of the vehicle, its owner may be notified via SMS (text message), email, telephone call, etc.).  
Claims 2-3 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Jameel in view of Tsuchida and Schroeder (PGPub 20140149156) (hereafter, “Schroeder”).
	Regarding Claims 2 and 12, Jameel in view of Tsuchida discloses the limitations of Claims 1 and 11.  Jameel does not explicitly disclose but Schroeder does disclose wherein the information processing apparatus is configured to select the company vehicle, in response to the rental request, from among the rental vehicles that are used by the employees of the company when going to work and are parked in a parking space for the rental vehicles, that are available as the company vehicle (Abstract; ¶ 0011-0013, 0030, 0033, 0036; Fig. 1; the user group of the vehicle rental system is composed exclusively of tenants, particularly office and retail units; a sensor device monitors the parking spaces verifies the presence of the vehicle; the reservation system displays a vehicle, which has been detected by the sensor device as parked in one of the reserved parking spaces, as available for rental in the reservation system).  Jameel additionally discloses wherein the vehicles are private vehicles that are used by the employees of the company when going to work (¶ 0069, 0097, 0101, 0106; Fig. 4; rental of vehicles owned by different owners (i.e.: a peer to peer vehicle network); a determination is made as to whether one or more vehicles are available for rent in response to an inquiry).
One of ordinary skill in the art would have been motivated to include the vehicle parking confirmation functionality of Schroeder with the private vehicle reservation system of Jameel and Tsuchida to improve the utilization of the rental vehicles (see at least Paragraph 0047 of Schroeder).  
Regarding Claims 3 and 13, Jameel in view of Tsuchida discloses the limitations of Claims 2 and 12.  Jameel does not explicitly disclose but Schroeder does disclose wherein the information processing apparatus is configured to select the company vehicle, in response to the rental request, from among the rental vehicles parked in the parking space, that are specified based on an output from a sensor provided in the parking space (Abstract; ¶ 0011-0013, 0030, 0033, 0036; Fig. 1; the user group of the vehicle rental system is composed exclusively of tenants, particularly office and retail units; a sensor device monitors the parking spaces verifies the presence of the vehicle; the reservation system displays a vehicle, which has been detected by the sensor device as parked in one of the reserved parking spaces, as available for rental in the reservation system).  Jameel additionally discloses wherein the rental vehicles are private vehicles (¶ 0069, 0097, 0101, 0106; Fig. 4; rental of vehicles owned by different owners (i.e.: a peer to peer vehicle network); a determination is made as to whether one or more vehicles are available for rent in response to an inquiry).  The rationale to combine remains the same as for Claim 2.
Claims 5, 7, 10, 15, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jameel in view of Tsuchida and Abhyanker et al (PGPub 20160027307) (hereafter, “Abhyanker”).
Regarding Claims 5 and 15, Jameel in view of Tsuchida discloses the limitations of Claims 2 and 12.  Jameel and Tsuchida do not explicitly disclose but Abhyanker does disclose wherein the information processing apparatus is configured to select, in selecting the company vehicle in response to the rental request, the private vehicles that are available as the company vehicle and is owned by an employee who leaves work at a time later than a scheduled return time of the company vehicle, the scheduled return time being included in the rental request (¶ 0129, 0188, 0194, 0348, 0467; a user (renter) may be able to enter rental details through their mobile deivce (e.g., the renter device) including a desired start and/or end time of the rental; only private vehicles with listing criteria that match the rental details may be presented; in an example, private vehicle is located at employment location between 9:15am and 5:45pm each day, and the private vehicle is available for others to rent during this time; server communicates data only to a geospatially-constrained group of renters, such as those constrained to a building or community; community may be a work address).  
One of ordinary skill in the art would have been motivated to include the vehicle rental, confirmation, and notification functionality of Abhyanker with the private vehicle reservation system of Jameel and Tsuchida to improve rental efficiency and transparency (see at least Paragraph 0534 of Abhyanker).  
Regarding Claims 7 and 17, Jameel in view of Tsuchida discloses the limitations of Claims 2 and 12.  Jameel and Tsuchida do not explicitly disclose but Abhyanker does disclose wherein the information processing apparatus is configured to transmit the availability information to the portable terminal different from a terminal used for sending the rental request (¶ 0077-0078, 0143-0144, 0149, 0187, 0325, 0337; Fig. 44; a message to the renter device 505 may be communicated based on an acceptance; automotive listing data may be distributed through an on-page posting, an electronic communication, and/or a push notification delivered to desktop and/or mobile devices (e.g., renter devices 505); alerts may be in the form of emails; emails may be opened on a variety of devices belonging to the requestor).  The rationale to combine remains the same as for Claim 5.  
Regarding Claims 10 and 20, Jameel in view of Tsuchida discloses the limitations of Claims 2 and 12.  Jameel additionally discloses wherein the information processing apparatus is configured to provide, in a case where information indicating that the private vehicle rented out as the company vehicle will be returned is acquired by a predetermined time before a scheduled reservation, the information indicating the return to a subsequent user (¶ 0141, 0148, 0150-0155, 0159; server queries location of vehicle at predetermined time (as per examples, 30 minutes) prior to an upcoming reservation; server determines whether the vehicle will be returned in time for the upcoming reservation; owner may receive an information message indicating the completion of a vehicle rental, e.g., “our 2002 JEEP CHEROKEE has been dropped off at 910 Main St., Palo Alto, Calif., and is no longer in use;” such a “rental completion” message may depend on server determining that the rental has ended; if a driver parks the vehicle within a specified amount of time to the end of the rental period, driver may be prompted to if they wish to conclude the rental).  Jameel and Tsuchida do not explicitly disclose but Abhyanker does disclose wherein the scheduled reservation is the employee, who owns the private vehicle rented out as a company vehicle, leaves work; wherein the subsequent user is the employee who owns the private vehicle (¶ 0467; in an example, private vehicle is located at employment location between 9:15am and 5:45pm each day, and the private vehicle is available for others to rent during this time).
Jameel additionally discloses in a case where the information is not acquired, information indicating that the return will or may be delayed to the subsequent user (¶ 0148, 0150-0155, 0157; server queries location of vehicle at predetermined time (as per examples, 30 minutes) prior to an upcoming reservation; server determines whether the vehicle will be returned in time for the upcoming reservation; reminders/warnings may be sent by server to an owner).  Jameel and Tsuchida do not explicitly disclose but Abhyanker does disclose wherein the subsequent user is the employee who owns the private vehicle (¶ 0467; in an example, private vehicle is located at employment location between 9:15am and 5:45pm each day, and the private vehicle is available for others to rent during this time).
The rationale to combine remains the same as for Claim 5.  
Discussion of Prior Art Cited but Not Applied
For additional information on the state of the art regarding the claims of the present application, please see the following documents not applied in this Office Action (all of which are prior art to the present application):
US 6,157,315 – “Vehicle Rental System,” Kokubo et al, disclosing a vehicle rental system utilizing parking spaces with vehicle detection sensors
JP 2019061575 – “Company-Employee Car Sharing System,” Yokoyama, disclosing a company vehicle request and rental system for private and/or business use


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK C CLARE whose telephone number is (571)272-8748. The examiner can normally be reached Monday-Friday 7:30am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK C CLARE/Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628